Citation Nr: 9932986	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-00 478 A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
September 25, 1997 Board of Veterans' Appeals (Board) 
decision which denied an increased evaluation in excess of 20 
percent for the veteran's service-connected surgical repair 
of the right shoulder.

2.  Whether there was clear and unmistakable error in the 
September 25, 1997 Board of Veterans' Appeals (Board) 
decision which denied an increased evaluation in excess of 20 
percent for the veteran's service-connected surgical repair 
of the left shoulder.

3.  Whether there was clear and unmistakable error in the 
September 25, 1997 Board of Veterans' Appeals (Board) 
decision which denied an increased evaluation in excess of 10 
percent for the veteran's service-connected degenerative 
joint disease of the cervical spine.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to August 
1992.

This case comes before the Board on motion by the veteran as 
to clear and unmistakable error in a September 25, 1997, 
Board decision.  The Board notes that a motion for 
reconsideration of September 25, 1997, Board decision was 
denied in April 1998.  


FINDINGS OF FACT

1.  Entitlement to a 20 percent evaluation for the veteran's 
service-connected right shoulder disability prior to December 
19, 1996 was granted by the Board in a September 25, 1997, 
decision.

2.  Entitlement to a 20 percent evaluation for the veteran's 
service-connected left shoulder disability prior to December 
19, 1996 was granted by the Board in a September 25, 1997, 
decision.

3.  Entitlement to a 10 percent evaluation for the veteran's 
service-connected cervical spine disability prior to December 
19, 1996 was granted by the Board in a September 25, 1997, 
decision.

4.  Entitlement to an increased evaluation for the veteran's 
service-connected right shoulder disability, currently 
evaluated as 20 percent disabling, was denied by the Board in 
a September 25, 1997, decision.

5.  Entitlement to an increased evaluation for the veteran's 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling, was denied by the Board in 
a September 25, 1997, decision.

6.  Entitlement to an increased evaluation for the veteran's 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling, was denied by the Board in 
a September 25, 1997, decision.

7.  The allegation of clear and unmistakable error in the 
September 25, 1997, Board decision in failing to apply 
Estaban v. Brown, 6 Vet. App. 259 (1994), and grant a 
separate rating for the veteran's arthritis of the right 
shoulder, fails to meet the threshold pleading requirements 
for revision on the grounds of clear and unmistakable error.  

8.  The allegation of clear and unmistakable error in the 
September 25, 1997, Board decision in failing to apply 
Estaban v. Brown, 6 Vet. App. 259 (1994), and grant a 
separate rating for the veteran's arthritis of the left 
shoulder, fails to meet the threshold pleading requirements 
for revision on the grounds of clear and unmistakable error.

9.  The allegation of clear and unmistakable error in the 
September 25, 1997, Board decision in failing to apply 
Estaban v. Brown, 6 Vet. App. 259 (1994), and grant a 
separate rating for the veteran's arthritis of the cervical 
spine, fails to meet the threshold pleading requirements for 
revision on the grounds of clear and unmistakable error.

10.   It has not been shown that the applicable statutory and 
regulatory provisions extant at the time of the Board's 
September 1997 decision were ignored or incorrectly applied.



CONCLUSIONS OF LAW

1.  The veteran failed to meet the minimum pleading 
requirements warranting a conclusion that the Board decision 
of September 25, 1997, in failing to apply Estaban v. Brown, 
6 Vet. App. 259 (1994), and grant a separate rating for the 
veteran's arthritis of the right shoulder, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (1999).

2.  The veteran failed to meet the minimum pleading 
requirements warranting a conclusion that the Board decision 
of September 25, 1997, in failing to apply Estaban v. Brown, 
6 Vet. App. 259 (1994), and grant a separate rating for the 
veteran's arthritis of the left shoulder, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (1999).

3.  The veteran failed to meet the minimum pleading 
requirements warranting a conclusion that the Board decision 
of September 25, 1997, in failing to apply Estaban v. Brown, 
6 Vet. App. 259 (1994), and grant a separate rating for the 
veteran's arthritis of the cervical spine, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1999 statement, the veteran alleged clear and 
unmistakable error in the September 1997 Board decision under 
38 U.S.C.A. § 7111 (1999).  In a September 1999 statement on 
behalf of the veteran, the veteran's representative 
maintained that the Board should have applied the decision by 
the United States Court of Appeals for Veteran's Claims 
(Court) in Estaban, that the law permits two different 
disability ratings when separate and distinct manifestations 
arise from the same injury, to the veteran's claims of 
increased evaluation for a right shoulder disorder, left 
shoulder disorder, and cervical spine disability.  According 
to the veteran's representative, this case had been clarified 
by the VA General Counsel in a July 1997 Precedent Opinion 
23-97, which held that where a claimant has arthritis and 
instability of the knee, the disabilities may be rated 
separately under Diagnostic Codes 5003 and 5257.  It was also 
argued that the VA General Counsel extended this holding to 
all multiple ratings for musculoskeletal disabilities in a 
VAOGC Precedent opinion 9-98 in August 1998. 

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  

The September 1997 Board decision denied increased 
evaluations for the veteran's right shoulder, left shoulder, 
and cervical spine disabilities on the grounds that 
limitation of motion of the right shoulder, left shoulder, 
and cervical spine did not meet the requirements for a higher 
evaluation and that a separate evaluation under Diagnostic 
Code 5003 for degenerative arthritis of the left shoulder was 
not warranted as the veteran had a compensable evaluation for 
this disability based on limitation of motion.  The evidence 
of record at the time supported the Board's September 1997 
decision.  

The veteran has not claimed and the evidence has not shown 
that the facts before the Board were incomplete or incorrect.  
His general allegation that the Board committed clear and 
unmistakable error by itself provides insufficient basis to 
form a valid basis for concluding or revising the decision on 
the grounds of clear and unmistakable error.  

The veteran's representative's allegation of clear and 
unmistakable error in the 1997 decision on basis of the 
Board's failure to apply the holding in Estaban appears to be 
a specific contention of error of law.   However, the 
veteran's representative bases this allegation of clear and 
unmistakable error on a change in the interpretation of the 
regulation by the VA General Counsel in an August 1998 
precedent opinion which was not in existence at the time of 
the September 1997 decision and which cannot form the basis 
of a clear and unmistakable error claim.  See 38 C.F.R. 
§ 20.1403(b)(1) and (e) (1999) (review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made and a change in the interpretation of the statute or 
regulation subsequent to Board decision does not constitute 
clear and unmistakable error).  The argument that functional 
impairment due to arthritis should be separately rated from 
limitation of motion under Esteban is legally incorrect.  See 
DeLuca v. Brown,  8 Vet. App. 202 (1995).  Separate 
disabilities are not identified and Esteban is not 
applicable.

Therefore, the Board finds that the veteran nor his 
representative have set forth any bases for findings of error 
or any indication as to why the results of the September 25, 
1997, Board decision would have been different but for the 
alleged errors.  Accordingly, in the absence of allegations 
that set forth clearly and specifically alleged clear and 
unmistakable errors of fact or law in the Board decision, the 
legal or factual bases for such allegations, and why the 
results would have been manifestly different but for the 
alleged error, the appellant's motion for revision of a 
September 25, 1997, Board decision is denied.  See 38 C.F.R. 
§ 20.1404(b).  

As noted above, the primary argument is to the effect that a 
change in an interpretation of the law generated after the 
1997 decision affected the veteran's case.  A change in the 
law or interpretation thereof generated after the fact is not 
a basis to establish clear and unmistakable error in a prior 
decision.  38 C.F.R. § 20.1403. 

ORDER

The motion for revision of the September 25, 1997, Board 
decision on the grounds of failure to apply applicable law 
and regulations and grant a separate rating for the veteran's 
arthritis of the right shoulder is denied.  The motion for 
revision of the September 25, 1997, Board decision on the 
grounds of failure to apply applicable law and regulations 
and grant a separate rating for the veteran's arthritis of 
the left shoulder is denied.  The motion for revision of the 
September 25, 1997, Board decision on the grounds of failure 
to apply applicable law and regulations and grant a separate 
rating for the veteran's arthritis of the cervical spine is 
denied.  
  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


